                                                              USDC SDNY
UNITED STATES DISTRICT COURT                                  DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                 ELECTRONICALLY FILED
                                                              DOC #:
 ANGELO MORALES,                                              DATE FILED: 5/25/2021

                           Plaintiff,
                                                           1:18-cv-03625-MKV-GWG
                    -against-
                                                                      ORDER
 C&S WHOLESALE GROCERS, INC.,

                           Defendants.

MARY KAY VYSKOCIL, United States District Judge:

       Because Magistrate Judge Gorenstein has granted the parties an extension of time to

complete discovery until September 22, 2021 [ECF #65], IT IS HEREBY ORDERED that the

Post Discovery Conference before Judge Vyskocil is ADJOURNED to October 7, 2021 at 10:30

AM. One week before the conference, the parties shall submit a joint status letter and any pre-

motion submissions in accordance with the Court’s Individual Rules.

SO ORDERED.
                                                    _________________________________
Date: May 25, 2021                                  MARY KAY VYSKOCIL
      New York, NY                                  United States District Judge
